DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474) in view of Kondou (US PGPub No. 2015/0216079).
Regarding claim 1, So (Fig. 4) discloses a gravity-driven gas-liquid circulation device, comprising:
a condensation unit (condenser 21) having an end connected to a gaseous phase input tube (vapor pipe 12) and another end connected to a liquid phase output tube (liquid pipe 11); and
an evaporation unit (evaporator 20) comprising a thermally conductive base (bottom plate 5) for contact with an external high-temperature device (electronic component 3), a plurality of fins (protrusions 5x, see Fig. 6) integrally formed on the thermally conductive base, and an integrally formed sealing housing (cover 6) provided on the thermally conductive base (5) and enclosing the fins, wherein the integrally formed sealing housing includes a first step portion and a second step portion (see the annotated figure below), 

    PNG
    media_image1.png
    598
    926
    media_image1.png
    Greyscale

the integrally formed sealing housing is provided with a gas outlet hole (6b) on the second step portion and a liquid inlet hole (6a), the gas outlet hole (6b) is lower than the gaseous phase input tube (lower than the pipe 12) and is connected to an end of the gaseous phase input tube in order to guide a high-temperature gaseous-state working fluid through the gaseous phase input tube (12) to the condensation unit (to 21, see Fig. 4), and the liquid inlet hole (6a) is level with or lower than the liquid phase output tube (lower than the pipe 11) and is connected to an end of the liquid phase output tube (11) in order to receive a liquid-state working fluid (to condenser 21 to receive condensed working fluid, see Fig. 4), allowing a force of gravity acting on the liquid-state working, fluid to provide a siphoning force and thereby cause circulation of the liquid-state working fluid and the 
So fails to disclose each fin has a thickness ranging from 0.2 mm to 1 mm and a liquid inlet hole on the first step portion.
So further discloses fin has a thickness (S1, Fig. 8) ranging from 1.2 to 1.3 mm (see paragraph 0089). The fin size or dimension thereof including thickness is known in the art to be a result effective variables. The fin should be made thin enough to increase surface area, while thick enough for mechanical strength. Therefore it is not novel to claim specific ranges of the fin thickness, and one of ordinary skill in the art would perform routine experimentation including the claimed range to obtain optimum result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each fin has a thickness ranging from 0.2 mm to 1 mm in So through routine experimentation.
Kondou discloses a liquid inlet hole on the first step portion (see Figs. 1 and 2, the liquid pipe 332 is connected to the opening above “311”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid inlet hole on the first step portion in So as taught by Kondou since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70; and also to reduce the liquid supply distance to protrusions 5x as a result of the modification.
Regarding claim 2, So further discloses wherein the thermally conductive base is provided thereon with a reinforcement member (25, see Fig. 6); wherein, the reinforcement member is clamped vertically between the integrally formed sealing housing and the 
Regarding claim 3, So further discloses wherein the reinforcement member (25) is provided with at least one through hole and/or at least one aperture to enable passage of the liquid-state working fluid (side openings 25x).
Regarding claim 7, So further discloses wherein a spacing between each two adjacent fins forms a flow channel (gaps between protrusions 5x), and the spacing ranges from 0.2 mm to 1 mm (distance S2 between the protrusions 5x is 0.7 to 0.8mm, see Fig. 8 and paragraph 0089).
Regarding claim 8, So further discloses wherein the liquid inlet hole (6a, relocated to the side on the first step portion) is in alignment with the flow channels (the hole 6a is aligned on top of the gaps between protrusions 5x).
Regarding claim 9, So further discloses wherein the fins are integrally formed on the thermally conductive base (the protrusions 5x are integrally formed on bottom plate 5).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474) and Kondou (US PGPub No. 2015/0216079) as applied to claim 1 above, and further in view of Sakamoto (US PGPub No. 2011/0214840).
Regarding claim 5, So fails to disclose wherein top sides of the fins are higher than a bottom edge, and lower than a top edge, of the liquid inlet hole or are higher than the top edge of the liquid inlet hole.
Sakamoto discloses wherein the top sides of the fins are higher than the top edge of the liquid inlet hole (see Fig. 5B, the hole of condensate pipe 1b is positioned where the top sides of the fins 14 are higher than the top edge of the hole).
Since the function of both the liquid inlet holes in So and Sakamoto is known to return condensed working fluid back to the evaporator, one of ordinary skill in the art could have substituted the top mounted liquid inlet hole in So for the side mounted liquid inlet hole in Sakamoto, and the results of the substitution would have been predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the top sides of the fins are higher than the bottom edge, and lower than the top edge, of the liquid inlet hole or are higher than the top edge of the liquid inlet hole in So as taught by Sakamoto through a predictable result of simple substitution of one known element for another.
Regarding claim 6, So fails to disclose wherein the gas outlet hole has a larger hole diameter than the liquid inlet hole.
Sakamoto further discloses wherein the gas outlet hole has a larger hole diameter than the liquid inlet hole (see Fig. 5B, the vapor pipe 1c is larger than condensate pipe 1d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the gas outlet hole has a larger hole diameter than the liquid inlet hole in So as taught by Sakamoto in order to reduce pressure due to increased volume of the vaporized working fluid.
Claims 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474) and Kondou (US PGPub No. 2015/0216079) as applied to claim 1 above, and further in view of Suzuki (US PGPub No. 2005/0081534).
Regarding claim 11, So fails to disclose wherein the condensation unit comprises a front condensation assembly, a rear condensation assembly, and a plurality of heat dissipation fins; the front condensation assembly comprises a front left flow tube, a front 
Suzuki discloses the condensation unit (Fig. 10) comprises a front condensation assembly (core 17a), a rear condensation assembly (core 17b), and a plurality of heat dissipation fins (the corrugated fins shown in the cores); the front condensation assembly (17a) comprises a front left flow tube (13aa), a front right flow tube (13ba), and a plurality of front heat dissipation tubes (tubes in the core 17a); the front left flow tube and the front right flow tube are provided on two opposite lateral sides of the front condensation assembly respectively (left and right sides) and are connected to the gaseous phase input tube and the liquid phase output tube respectively (the opening 14 would be connected to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the condensation unit as set forth in claim 11 in So as taught by Suzuki in order to increase heat exchange capacity by providing a parallel condenser cores.
Regarding claim 13, So further discloses wherein at least one left opening is provided between the front left flow tube and the rear left flow tube (front facing opening 14 of 13ab); at least one right opening is provided between the font right flow tube and the 
Regarding claim 14, So further discloses wherein both the front heat dissipation tube and the rear heat dissipation tube have a flattened configuration (see Fig. 9 of Suzuki for the flat tubes in the core 17).
Regarding claim 17, So further discloses wherein the heat dissipation fins have a corrugated configuration or a serrated configuration (the fins have serrated shape as shown in Fig. 10 of Suzuki).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474) and Kondou (US PGPub No. 2015/0216079) as applied to claim 1 above, and further in view of Suzuki (US PGPub No. 2005/0081534) and Watanabe (JP 11-325790 A).
Regarding claim 12, So fails to disclose wherein the condensation unit comprises a front condensation assembly, a rear condensation assembly, and a plurality of heat dissipation fins; the front condensation assembly comprises a front left flow tube, a front right flow tube, and a plurality of front heat dissipation tubes; the front left flow tube and the front right flow tube are provided on two opposite lateral sides of the front condensation assembly respectively and are connected to the gaseous phase input tube and the liquid phase output tube respectively; the front heat dissipation tubes are in communication with the font left flow tube and the front right flow tube and are vertically spaced apart; the rear condensation assembly comprises a rear left flow tube, a rear right flow tube, and a plurality of rear heat dissipation tubes; the rear left flow tube and the rear right flow tube are provided on two opposite lateral sides of the rear condensation assembly respectively; 
As noted in claim 11 above, Suzuki discloses the condensation unit (Fig. 10) comprises a front condensation assembly (core 17a), a rear condensation assembly (core 17b), and a plurality of heat dissipation fins (the corrugated fins shown in the cores); the front condensation assembly (17a) comprises a front left flow tube (13aa), a front right flow tube (13ba), and a plurality of front heat dissipation tubes (tubes in the core 17a); the front left flow tube and the front right flow tube are provided on two opposite lateral sides of the front condensation assembly respectively (left and right sides) and are connected to the gaseous phase input tube and the liquid phase output tube respectively (the opening 14 would be connected to the vapor pipe 12; and the lower opening of 13ba connects to liquid pipe 11 in modified So); the front heat dissipation tubes are in communication with the front left flow tube and the font right flow tube and are vertically spaced apart (see Fig. 10); the rear condensation assembly (17b) comprises a rear left flow tube (13ab), a rear right flow tube (13bb), and a plurality of rear heat dissipation tubes (tubes in the core 17b); the rear left flow tube and the rear right flow tube are provided on two opposite lateral sides of the rear condensation assembly respectively (left and right sides); the rear heat dissipation 
Watanabe discloses the front left flow tube and the rear left flow tube (11 and 21 on left side) are jointly formed by two stamped plates (header caps 30); and the front right flow tube and the rear right flow tube (11 and 21 on right side) are jointly formed by two stamped plates (header caps 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the condensation unit as set forth in claim 12 in So as taught by Suzuki and Watanabe in order to increase heat exchange capacity by providing a parallel condenser cores and to fix the adjacent cores.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US PGPub No. 2016/0124474), Kondou (US PGPub No. 2015/0216079) and Suzuki (US PGPub No. 2005/0081534) as applied to claim 11 above, and further in view of Tategami (US Patent No. 5,033,540).
Regarding claim 15
Tategami discloses the heat dissipation tube (23, Fig. 2) is provided therein with a plurality of supporting ribs (the walls between top and bottom sides of the tube 23).
According to the teaching, both the tubes in the cores 17a and 17b may be provided with the ribs as taught by Tategami.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the front heat dissipation tube is provided therein with a plurality of supporting ribs, which extend through the font heat dissipation tube; and the rear heat dissipation tube is provided therein, with a plurality of supporting ribs, which extend through the rear heat dissipation tube in So and Suzuki as taught by Tategami in order to increase the strength of the tube.
Regarding claim 16, So as modified fails to disclose wherein a plurality of microstructures are provided on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air.
Tategami (Fig. 3) further discloses a plurality of microstructures (louvers 4) are provided on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the front heat dissipation tube is provided wherein a plurality of microstructures are provided on the surface of each heat dissipation fin to increase the area of contact between each heat dissipation fin and air in So and Suzuki as taught by Tategami since the louvers on fins are known technique to increase surface area and cause turbulence of flowing air.
Response to Arguments
2/10/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding a first and second step portions, step portions may be understood as parallel members that provide in a different height. Therefore, as noted in the annotated figure above, the first step portion may be the horizontal flange extending away from the vertical wall 6x; and second step portion may be the horizontal wall 6y.
In response to applicant’s argument regarding the fin thickness and the mechanical strength is not consistent with actual practice, examiner disagrees that it is not necessary considering mechanical strength of the fin in an actual practice. Specifically, the fins must have a strength to withstand pressure of an incoming fluid flow, while the pressure is another variable. Therefore, optimizing ranges for fin thickness consider many factors including mechanical strength. In response to the argument that a control range of fin thickness to provide optimum heat transfer efficiency and is not known in the art, the heat transfer efficiency of a fin is indeed a known variable of a fin design and it has been experimented extensively, together with the fin thickness, for a specific heat transfer application.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chrysler (US 6,992,382) and Yoshikawa (US 2011/0192574) disclose ports (531 or 25) over a flat top of the cooling base that resemble a step structure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763